DETAILED ACTION
The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, 17-19, in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that the written opinion of the ISA found unity of invention. 
This is not persuasive because the ISR is only for the purpose of identifying prior art (MPEP 1843.05) and is nonbinding on the Office (MPEP 1893.03(e)). If the examiner finds that a national stage application lacks unity of invention, the examiner may require an election (MPEP 1893.03(d)).
Additionally, Applicant argues that the claims have unity of invention because the claims fall in the category MPEP 1850(III)(A) of a product, process for manufacture of the product, and use of the product.
This is not persuasive because MPEP 1850 determines the practice before the International Searching Authority and is relevant to international applications. 
Additionally, to the extent that Applicant’s arguments correspond to the categories provided by 37 CFR 1.475(b), independent of the presence of these categories of invention, analysis of any special technical features must be conducted to establish either unity of invention or the lack thereof according to PCT Rule 13.2. Unity of invention is only present when there is a special technical feature among the cited groups of inventions. Such an analysis was adequately set forth above in restriction requirement mailed on 4/19/2022.
Notwithstanding the categories of invention provided by 37 CFR 1.475(b), applicant is advised to note the following information from MPEP 1850 (I): PCT Rule 13.2, as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. In other words, in addition to satisfying 37 CFR 1.475(b), the claims must also satisfy 37 CFR 1.475(a), and the restriction mailed on 4/19/2022 shows unity of invention is not present.
Applicant argues that no additional search burden is present. Restriction practice for applications entering the National Stage under 35 U.S.C. 371 does not require a serious burden of searching (MPEP 1893.03(d)).
However, on reconsideration of the restriction, it is noted that the common technical feature was not a composition of compound (A) and compound (B) as previously stated, but rather the common technical feature is a composition of compound (A), compound (B), catalyst (C), and alkoxysilyl functional siloxane (D). The compound (D) is not present in the prior art, therefore, the common technical feature amounts to a special technical feature and the restriction is withdrawn.
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 11 has not been further treated on the merits. Claim 11 depends from claim 10 (“The method as claimed in claim 10”) and claim 1 (as claimed in claim 1”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the composition is a ‘two-component’ coating composition. However, claim 2 depends from claim 1 which describes compounds (A)-(D) which are referred to as ‘component’, specifically, ‘component (B)’. Therefore, it is unclear how a two component composition can be composed of four components. It is suggested that consistent language be used throughout the claims, and refer to the compounds (A)-(D) as ‘compounds’, i.e. “compound (B)” to distinguish the concept from a ‘two-component composition’ 
Claim 2 recites the limitation "the coating component".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the composition comprises at least one phosphorous and nitrogen containing catalyst (D). However, claim 6 depends from claim 1 which recites a catalyst (C) and (D) at least one alkoxysilyl-functional siloxane. Claim 6 is indefinite because it is unclear whether the catalyst (D) is a different catalyst than the catalyst (C), whether the catalyst (D) is the alkoxysilyl-functional siloxane (D) of claim 1, or whether catalyst (D) is an additional component.
Claim 12 is indefinite as attempting to recite a process without setting forth any steps involved in the process. See MPEP 2173.05(q).
Claim 13 recites the coating is ‘producible’. This is indefinite because it is unclear whether the method is required or not. It is suggested that the term ‘produced by’ be used. Therefore, claim 13 and all dependent claims (claim 14-15) are indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because is recites a “use” of the coating.
Allowable Subject Matter
Claims 1, 3-5, 7-10, 16-19 are allowed.
The claims are allowed because they recite a nonaqueous coating composition comprising (A) at least one hydroxyl group containing compound having a hydroxyl number of 100-400 mg KOH/g, a TG > -35˚C, (B) at least one isocyanate group containing compound comprising at least one structural unit of formula (I) and/or (II) where formula (I) is -NR-X-SiR”x(OR’)3-x) and formula (II) is -N(X-SiR”x(OR’)3-x)n(X’-SiR”y(OR’)3-y)m, (C) at least one catalyst for the crosslinking of silane groups, and (D) at least one alkoxysilyl-functional siloxane of formula (III) R1-SiR22-Ax-By-O-SiR32-R4 (III) where one of R1, R4, and R7 is R8 = -Si(R9)z(OR10)3-z. 
Relevant prior art includes Groenewolt (US 2015/0037590), Matsuno (US 2002/0082341), Lomas (US 2003/0158326), and Popa (US 2014/0186621).
Groenewolt teaches compositions comprising at least one polyisocyanate group containing compound having groups falling in the scope of claimed formula (I) and/or (II) (abstract) with a polyhydroxyl group containing compound (¶ 12) having a hydroxyl number of 100-300 mg KOH/g and a Tg between -150 and 100˚C (¶ 34-35). Groenewolt teaches additional compounds can be present which include a catalyst for crosslinking silane groups (¶ 85) and wetting agents such as siloxane (¶ 117). Groenewolt falls outside the scope of the instant claims because Groenewolt fails to teach the claimed alkoxysilyl-functional siloxane of formula (III). Groenewolt does not provide any motivation to use the claimed alkoxysilyl-functional siloxane of formula (III).
Matsuno teaches paint compositions having a hydroxyl containing compound (abstract), a polyisoycanate compound, and an alkoxysilyl-containing compound (¶9-16). Matsuno teaches examples of alkoxysilyl containing compounds include numerous siloxane compounds (¶ 103-109) and that a catalyst may be present (¶44). Matsuno falls outside the scope of the instant claims because Matsuno fails to teach the claimed alkoxysilyl-functional siloxane of formula (III). Matsuno does not provide any motivation to use the claimed alkoxysilyl-functional siloxane of formula (III).
Lomas teaches alkoxysilyl functional silicone materials (abstract) and provides examples which fall in the claimed formula (III) (¶53-70). Lomas falls outside the scope of the instant claims because Lomas fails to teach an isocyanate compound or a hydroxyl containing compound in combination with the alkoxysilyl functional silicone.
Popa teaches siloxane urethane coatings (abstract) derived from a polyol and a polysiloxane polymer with at least two isocyanate groups (abstract). Popa falls outside the scope of the instant claims because Popa fails to teach the claimed alkoxysilyl-functional siloxane of formula (III).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764